Title: To Benjamin Franklin from Jonathan Nesbitt, 21 August 1783
From: Nesbitt, Jonathan
To: Franklin, Benjamin


          
            Sir,
            Paris Augt: 21st: 1783
          
          I had the honor to furnish your Excellency a small Account, I think it was in the year
            1781, of some articles shipped by your orders for Mr. Richd Bache of Philada.— In the Letter which accompany’d the Account I
            mention’d my intentions of drawing for the amount, which however never was done;— Your
            Excellency will oblige me greatly by ordering said Account to be look’d for, and if it
            has been found free of Errors, I beg that you will send me an order
            on your Banker for the amount.— I mean
            to depart for L’Orient on Saturday morning, for which place, if you have any orders I
            shall be happy to execute them.— I have the honor to remain with great Respect—Sir Your
            most hble Servt:
          
            Jonatn: Nesbitt
          
         
          Addressed: A Son Excellence / Le Docteur
            Franklin, Ministre Pleni / potentiaire des Etats Unis de l’Amerique / a son Hotel. / a
            Passy
          Notation: Johath: Nesbitt Paris August
            21. 1783
        